Gileillan, C. J.
The action is to have adjudged satisfied a judgment recovered by Demars against the supervisors of the town of Bipley for his damages and costs for laying out a road through his farm upon appeal to the district court. The complaint alleges what amounts to an accord and satisfaction, viz., that it was agreed between Demars and the town that the latter should pay him $50, abandon the proceedings to lay out the road, and lay out another road along the side of his farm, and he should accept that in release of his claim, and that the $50 was paid, the contemplated road through the farm abandoned, and another laid out along the side of the farm. On a trial without a jury the court below found the facts, substantially as so alleged.
The appellants contend there was no evidence to support the findings as to the agreement. .The testimony was somewhat indefinite, as might be expected of witnesses testifying to conversations seven or eight years after they occurred, but we think it was enough to support the finding.
We do not see anything in any of the other points made by appellants.
Order affirmed.
(Opinion published 53 N. W. Rep. 543.)